Opinion issued January 12, 2006











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00084-CV
____________

GILBERT PICQUET III, Appellant

V.

JEANETTE PICQUET, Appellee




On Appeal from the 308th District Court
Harris County, Texas
Trial Court Cause No. 2004-08686




O P I N I O N
          Appellant’s brief was due on September 30, 2005.  The Court granted
appellant’s motion for an extension of time and set November 12, 2005 as the
deadline for appellant’s brief.  On December 7, 2005, the Clerk of the Court notified
appellant in writing that unless appellant filed his brief by 5:00 p.m. on December 27,
2005, this appeal would be subject to dismissal without further notice.  Appellant has
not filed his appellate brief.  
          Accordingly, for the reasons set forth in the order of December 7, 2005, this
appeal is dismissed. 
 
PER CURIAM
 
Panel consists of Justices Nuchia, Keyes, and Hanks.